Exhibit 10.1
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July 22, 2011
(the “Effective Date”), by and between Emtec, Inc., a Delaware corporation (the
“Company”) and Dinesh Desai (the “Executive”).


WITNESSETH THAT:


WHEREAS, the Executive is a valued employee of the Company; and


WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and intending to be legally bound, it is hereby covenanted and
agreed by the Executive and the Company as follows:


1.           Definitions.
 
1.1.           “Board” means the Board of Directors of the Company.
 
1.2.           “Cause” means (i) the continued failure of the Executive
substantially to perform his duties hereunder or his negligent performance of
such duties (other than any such failure due to the Executive’s physical or
mental illness), (ii) the Executive having engaged in misconduct that has caused
or is reasonably expected to result in material injury to the Company or any of
its Subsidiaries, (iii) a material violation by the Executive of a Company
policy, (iv) the breach by the Executive of any of his material obligations
hereunder or under any other written agreement or covenant with the Company or
any of its Subsidiaries, (v) a material failure by the Executive to timely
comply with a lawful and reasonable direction or instruction given to him by the
Board, (vi) the Executive having been convicted of, or entering a plea of guilty
or nolo contendere to, a crime that constitutes (A) a felony or (B) a
misdemeanor involving moral turpitude (or a comparable crime in any jurisdiction
that uses a different nomenclature), including any such offense involving
dishonesty as such dishonesty relates to the Company’s material assets or
business or the theft of Company property and (vii) the Executive’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing the Executive’s duties and responsibilities under this
Agreement, or (B) otherwise affecting the ability of the Executive to perform
the same.  In the event of litigation concerning the Company’s termination of
Executive for Cause, the Company shall prove that it terminated the Executive
for Cause by a standard of clear and convincing evidence.  In the case of a
termination for Cause as described in clauses (i), (ii), (iii), (iv) and (v) of
this Section, the Board shall give the Executive written notice of its intention
to terminate him for Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based.  The Executive shall have ten (10) days, after receiving such
special notice, to cure such grounds, to the extent such cure is possible (as
reasonably determined by the Board in its sole discretion).  If he fails to cure
such grounds to the Board’s reasonable satisfaction, the Executive shall
thereupon be terminated for Cause.  No act or failure to act by the Executive
shall be deemed to constitute “Cause” if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Company or its affiliate, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.           “Change in Control” shall mean:
 
(a)           the acquisition after the Effective Date by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the total voting power of the voting securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition, directly or indirectly (A) by or from the Company
or any Subsidiary, (B) by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary or (C) by the Executive, DARR
WESTWOOD LLC, a Delaware limited liability company (“DARR”) or any of the
Executive’s or DARR’s affiliates (including, without limitation, any entity that
the Executive or DARR controls (directly or indirectly)), (ii) any acquisition
by any underwriter in connection with any firm commitment underwriting of
securities to be issued by the Company, or (iii) any acquisition by any
corporation if, immediately following such acquisition, 50% or more of the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation (entitled to
vote generally in the election of directors), are beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who,
immediately prior to such acquisition, were the beneficial owners of the Voting
Securities in substantially the same proportions, respectively, as their
ownership, immediately prior to such acquisition of the Voting Securities;
provided further, however, that in any case, such transaction satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5)(v); or
 
(b)           the consummation after the Effective Date of the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a subsidiary, wholly-owned, directly or indirectly, by the Company or to a
holding company of which the Company is a direct or indirect wholly owned
subsidiary prior to such transaction; provided, however, that such transaction
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5)(vii).
 
Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates (whether directly or indirectly).
 
1.4.           “Code” means the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5.           “Competitor” means any enterprise (including a person, entity,
firm or business, whether or not incorporated) during any period in which it is
engaged in or aiding others to conduct business that engages in, or plans to
engage in, any line of business that the Company or any of its Subsidiaries
engages in or has made plans to engage in during the Executive’s Term of
Employment (as defined below).
 
1.6.           “Confidential Information” shall mean all information, in any
form or medium, that relates to the Company’s or its Subsidiaries’ business,
suppliers and prospective suppliers, existing and potential creditors and
financial backers, or the marketing, costs, prices, products, processes,
services, methods, computer programs and systems, personnel, customers, research
or development of the Company and its Subsidiaries and all other information
related to the Company and its Subsidiaries which is not readily available to
the public (other than by reason of the Executive’s unlawful disclosure,
including a breach of this Agreement).
 
1.7.           “Disability” shall mean that the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than six months under an accident and health
plan covering employees of the Company.  The determination of the Executive’s
Disability shall (i) be made by an independent physician selected by the
Company, (ii) be final and binding on the parties hereto and (iii) be made
taking into account such competent medical evidence as shall be presented to
such independent physician by the Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
the Executive and/or the Company to advise such independent physician.
 
1.8.           “Good Reason” means and shall be deemed to exist if, without the
prior express written consent of the Executive, (i) the Executive suffers a
material adverse change in the duties, responsibilities or effective authority
associated with his titles and positions, as set forth and described in Section
3 of this Agreement; (ii) the Executive’s Base Salary is materially reduced by
the Company; or (iii) there is a material adverse change (i.e., more than 30
miles) in the geographic location of the Executive’s primary office as of the
Effective Date.
 
1.9.           “Intellectual Property” means, with respect to the following
which are created or existing during the period of the Executive’s employment by
the Company, any: (i) idea, know-how, invention, discovery, design, development,
software, device, technique, method or process (whether or not patentable or
reduced to practice or including Confidential Information) and related patents
and patent applications and reissues, re-examinations, renewals,
continuations-in-part, continuations, and divisions thereof; (ii) copyrightable
and mask work (whether or not including Confidential Information) and related
registrations and applications for registration; (iii) trademarks, trade secrets
and other proprietary rights; and (iv) improvements, updates and modifications
of any of the foregoing made from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
1.10.           “Subsidiary” means any corporation, partnership, joint venture
or other entity during any period in which at least a 50% interest in such
entity is owned, directly or indirectly, by the Company (or a successor to the
Company).
 
2.           Term of Employment.   The term of employment under this Agreement
shall commence on the Effective Date and, unless earlier terminated under
Section 5 hereof, shall terminate on August 31, 2013 (the “Term of Employment”);
provided, however, that the Term of Employment shall automatically be extended
for successive two-year periods (commencing August 31, 2013 and each two-year
anniversary thereafter) unless earlier terminated under Section 5 hereof or
unless either party provides the other party with a written notice of
non-renewal at least 90 days prior to the expiration of the then current Term of
Employment.  The Executive’s termination of employment upon the Company’s notice
of non-renewal of this Agreement shall be deemed a termination without Cause.
 
3.           Position, Duties and Responsibilities.
 
3.1.           Position.  During the Term of Employment, the Executive shall be
employed and serve as the Chief Executive Officer of the Company and shall
report directly to the Board or its designee.
 
3.2.           Responsibilities.  During the Term of Employment, the Executive
shall have the duties, responsibilities and authority normally associated with
the office and position of “Chief Executive Officer” of a publicly-traded
company.  Additionally, during the Term of Employment, the Executive shall
devote all of his business time to the business and affairs of the Company and
the Executive shall use his best efforts to perform faithfully and efficiently
the duties and responsibilities contemplated by this Agreement; provided,
however, that the Executive shall be allowed, to the extent such activities do
not interfere with the performance by the Executive of his duties and
responsibilities hereunder, (i) to manage the Executive’s personal, financial
and legal affairs and (ii) with the consent of the Board, to serve on more than
2 civic or charitable boards or committees or other corporate boards or
committees.
 
4.           Compensation and Other Benefits.
 
4.1.           Base Salary.  From the Effective Date until the day before the
first anniversary thereof, the Executive shall receive a base salary per annum
payable in accordance with the Company’s normal payroll practices of
$450,000.  The Executive’s annual base salary shall be increased to $475,000
beginning on the first anniversary of the Effective Date.  Thereafter, the Board
shall review the Executive’s base salary annually and may, in its sole
discretion, increase the Executive’s base salary.  The Executive’s base salary,
as may be in effect from time to time, is referred to herein as “Base Salary.”
 
 
 

--------------------------------------------------------------------------------

 
 
4.2.           Incentive Compensation.  During the Term of Employment, the
Executive shall be entitled to participate in the Company’s bonus plans
maintained for the benefit of its executive officers as may be in effect from
time to time and shall have a target bonus opportunity equal to 100% of Base
Salary.  Any bonus payable to the Executive under any such plan shall be paid
within 75 days after the end of the fiscal year in which it was earned.
 
4.3.           Employee Benefits.  During the Term of Employment, the Executive
shall be entitled to participate on the same basis as the other employees of the
Company, in any pension, retirement, savings, medical, disability or other
welfare benefit plans maintained by the Company, in accordance with the terms
thereof, and as the same may be amended and in effect from time to time.  Should
an “executive level” benefits plan be put in place during the Term of
Employment, the Executive shall be entitled to participate in such plan in
accordance with the terms thereof.  During the Term of Employment, the Executive
shall be entitled to four weeks of paid vacation per calendar year, with such
vacation being prorated for partial calendar years worked.  Notwithstanding the
foregoing, nothing in this Section 4.3 shall be construed to require the Company
to establish or maintain any such plans or programs.
 
4.4.           Expense Reimbursement.  During the Term of Employment, the
Company shall reimburse the Executive for all reasonable out-of-pocket travel,
lodging, meal and other expenses incurred by him in connection with his
performance of services hereunder, upon submission of evidence, satisfactory to
the Company, of the incurrence and purpose of each such expense and otherwise in
accordance with the Company’s business travel and expense reimbursement policy,
as in effect from time to time.
 
4.5.           Equity Compensation.  During the Term of Employment, the
Executive shall be entitled to participate in the Company’s equity-incentive
plans on terms commensurate with the Executive’s position with Company.
 
5.           Termination.  Any termination of the Executive’s employment by the
Company or the Executive during the Term of Employment, other than a termination
due to the Executive’s death, shall be communicated by a written notice
addressed to the appropriate party (a “Notice of Termination”).  A Notice of
Termination shall mean a notice that indicates the date of termination, which
shall not be earlier than the date on which the notice is provided, which
indicates the specific termination provision in this Agreement relied on and
which sets forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.
 
5.1.           Termination Due to Death or Disability.  The Executive’s
employment with the Company shall terminate immediately upon his death.  In
addition, during the Term of Employment, the Company may terminate the
Executive’s employment due to Disability immediately upon providing him with a
Notice of Termination.  In the event of the Executive’s termination of
employment due to his death or Disability during the Term of Employment, the
Executive or the Executive’s estate or personal representative, as applicable,
shall be entitled to receive only: (i) his accrued but unpaid annual bonus under
the relevant bonus plan for the fiscal year prior to the fiscal year of the
Executive’s termination (if any) and any Base Salary earned but unpaid as of the
date of the Executive’s termination, such payment to be made in a lump sum
within 30 days following the Executive’s termination; (ii) all amounts payable
and benefits accrued (including accrued but unpaid vacation time) under any
otherwise applicable plan, policy, program or practice of the Company (other
than relating to severance) in which the Executive was a participant during his
employment with the Company, in accordance with the terms thereof; provided that
the foregoing shall not be construed as requiring the Executive to be treated as
employed by the Company for purposes of any employee benefit plan or arrangement
following the date of the Executive’s termination of employment, except as
otherwise expressly provided in this Agreement or required by law; (iii) a bonus
equal to the product of (A) the annual bonus the Executive would have received
under the Company’s annual bonus plan for the fiscal year of his termination had
no such termination occurred and (B) a fraction, the numerator of which equals
the number of days the Executive was employed by the Company during such fiscal
year and the denominator of which equals 365, with such bonus to be paid at the
time set forth in Section 4.2; and (iv) solely in the case of a termination due
to Disability, payment by the Company of the Executive’s (and his eligible
dependants’) health care continuation (COBRA) premiums for a period of 12
months; provided, that, if the Executive and/or his eligible dependants become
eligible for comparable coverage and benefits under an employer-provided health
plan prior to the expiration of such 12 month period, the Company’s payment
obligation with respect to health care continuation premiums covering such
person(s) shall terminate; provided further, that, the Company’s payment
obligation shall be limited to the monthly cost of providing the Executive and
his eligible dependants with coverage under its health plans immediately prior
to the date of the Executive’s termination of employment.  In addition to such
benefits, all outstanding and unvested restricted stock awards granted to the
Executive pursuant to the terms of the Company’s annual incentive plan in
respect of an earned bonus shall immediately become fully vested upon such a
termination.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2.           Termination Without Cause or by the Executive for Good
Reason.  During the Term of Employment, the Company may terminate the
Executive’s employment without Cause (other than due to Disability), and the
Executive may terminate his employment for Good Reason, in each case, by
providing the other party with a Notice of Termination at least 30 days in
advance of such termination; provided, however, that a termination by the
Executive shall not be deemed to be for Good Reason unless the Executive
provides such notice no later than 90 days following the occurrence of the
event(s) alleged to constitute Good Reason and the Company shall have failed to
cure such event(s) within 30 days after its receipt of such Notice of
Termination.  In the event of the Executive’s termination of employment by the
Company without Cause (and other than due to Disability) or by the Executive for
Good Reason, in either case, during the Term of Employment, the Executive shall
be entitled to receive the payments and benefits set forth in clauses (i) and
(ii) of Section 5.1 above.  In addition, upon such a termination and conditioned
upon the Executive’s execution of a general release of claims and covenant not
to sue in a form reasonably acceptable to the Board, such that such release is
effective, with all revocation periods having expired unexercised, within 60
days after the date of such termination, the Executive shall be entitled to
receive:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           if such termination occurs prior to, or following the two-year
anniversary of, a Change in Control: (i) the payment described in clause (iii)
of Section 5.1 hereof; (ii) an amount equal to 12 months of Base Salary (as in
effect immediately prior to such termination but without regard to any event
that constitutes “Good Reason”), paid in equal bi-monthly installments over the
12 month period following such termination (provided that any such amounts that
would have otherwise been paid during the 60 day period following such
termination shall be withheld and paid in a lump sum on the first payroll date
coincident with or next following the 60th day after such termination, with the
remaining payments to be made as if no such delay had occurred); and (iii)
payment by the Company of the Executive’s (and his eligible dependants’) COBRA
premiums for a period of 18 months; provided, that, if the Executive and/or his
eligible dependants become eligible for comparable coverage and benefits under
an employer-provided health plan prior to the expiration of such 18 month
period, the Company’s payment obligation with respect to health care
continuation premiums covering such person(s) shall terminate; provided further,
that, the Company’s payment obligation shall be limited to the monthly cost of
providing the Executive and his eligible dependants with coverage under its
health plans immediately prior to the date of the Executive’s termination of
employment.  In addition to such benefits, all outstanding and unvested
restricted stock awards granted to the Executive pursuant to the terms of the
Company’s annual incentive plan in respect of an earned bonus shall immediately
become fully vested upon such a termination; or
 
(b)           if such termination occurs within two years after a Change in
Control: (i) the payment described in clause (iii) of Section 5.1 hereof; (ii)
an amount equal to the sum of (A) 24 months of Base Salary (as in effect
immediately prior to such termination but without regard to any event that
constitutes “Good Reason”) and (B) two times Executive’s annual target bonus
opportunity (as in effect immediately prior to such termination but without
regard to any event that constitutes “Good Reason”), paid in a single lump sum
on the 60th day following such termination if the Change in Control constitutes
a change in ownership or effective control or a sale of substantially all of the
Company’s assets within the meaning of Section 409A(a)(2)(A)(v) of the Code, or
in equal bi-monthly installments over the 12 month period following such
termination if such Change in Control does not constitute such an event
(provided that any such amounts that would have otherwise been paid during the
60 day period following such termination shall be withheld and paid in a lump
sum on the first payroll date coincident with or next following the 60th day
after such termination, with the remaining payments to be made as if no such
delay had occurred); and (iii) payment by the Company of the Executive’s (and
his eligible dependants’) COBRA premiums for a period of 18 months; provided,
that, if the Executive and/or his eligible dependants become eligible for
comparable coverage and benefits under an employer-provided health plan prior to
the expiration of such continuation period, the Company’s payment obligation
with respect to health care continuation premiums covering such person(s) shall
terminate; provided further, that, the Company’s payment obligation shall be
limited to the monthly cost of providing the Executive and his eligible
dependants with coverage under its health plans immediately prior to the date of
the Executive’s termination of employment.  In addition to such benefits, all
outstanding and unvested restricted stock awards granted to the Executive
pursuant to the terms of the Company’s annual incentive plan in respect of an
earned bonus shall immediately become fully vested upon such a termination.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, if the Executive’s employment is
terminated by the Company without Cause and, within a reasonable time period
thereafter, it is determined by the Board that circumstances existed which would
have constituted a basis for termination of the Executive’s employment for
Cause, the Executive’s employment will be deemed to have been terminated for
Cause.
 
5.3.           Termination For Cause.  During the Term of Employment, the
Company may terminate the Executive’s employment for Cause in accordance with
Section 1.2 hereof.  Such termination shall be effective immediately upon
Executive’s receipt of a Notice of Termination, subject to the Executive’s right
to cure such actions (if applicable) as described in Section 1.2 hereof.  Upon a
termination for Cause during the Term of Employment, the Executive shall be
entitled to receive only his earned but unpaid Base Salary and the payments
described in clause (ii) of Section 5.1 hereof.
 
5.4.           Termination Without Good Reason.  During the Term of Employment,
the Executive may terminate his employment with the Company without Good Reason
by providing the Company with a Notice of Termination at least 90 days in
advance of such termination (or such shorter period as the Board may
determine).  Upon a termination by the Executive without Good Reason during the
Term of Employment, the Executive shall be entitled to receive only his earned
but unpaid Base Salary and the payments described in clause (ii) of Section 5.1
hereof.
 
5.5.           Duties on Termination.  Subject to the terms and conditions of
this Agreement, to the extent that there is a period of time elapsing between
the date of delivery of a Notice of Termination and the date of the Executive’s
termination of employment, the Executive shall continue to perform his duties as
set forth in this Agreement during such period, and shall also perform such
services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any.  Notwithstanding the foregoing
provisions of this Section, the Company may suspend the Executive from
performing his duties under this Agreement following the delivery of a Notice of
Termination by either party; provided, however, that during the period of
suspension (which shall end on the date of the Executive’s termination), the
Executive shall continue to be treated as employed by the Company for other
purposes, and his rights to compensation or benefits shall not be reduced by
reason of such suspension.
 
5.6.           Continued Compliance with Restricted Covenants.  All severance
payments under this Section 5 are expressly conditioned on the Executive’s
continued compliance with the restrictive covenants set forth in Section 6
hereof.  Upon a breach by the Executive of any of the restrictive covenants set
forth in Section 6 hereof, the Company’s obligations under this Section 5 shall
be immediately extinguished and any unpaid severance payments shall be forfeited
with no further compensation due to the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Restrictive Covenants.  The Executive acknowledges and agrees that
the Executive will have a prominent role in the management of the business, and
the development of the goodwill, of the Company and its Subsidiaries and will
establish and develop relations and contacts with the principal customers and
suppliers of the Company and its Subsidiaries in the United States of America
and the rest of the world, all of which constitute valuable goodwill of, and
could be used by the Executive to compete unfairly with, the Company and its
Subsidiaries and that (i) in the course of his employment with the Company, the
Executive will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its Subsidiaries in
the United States of America and the rest of the world that could be used to
compete unfairly with the Company and its Subsidiaries; (ii) the covenants and
restrictions contained in this Section 6 are critical and necessary to protect
the legitimate interests of the Company and its Subsidiaries in their respective
goodwill, trade secrets and other confidential and proprietary information, and
are reasonably drawn to this end with respect to duration, scope, and otherwise;
(iii) the covenants and restrictions in this Section 6 are not unduly burdensome
to the Executive, and the Executive desires and agrees to be bound by such
covenants and restrictions; (iv) the covenants and restrictions contained in
this Section 6 are covenants and restrictions independent of any other provision
of this Agreement or any other agreement between the parties hereto (and their
affiliates), including, without limitation, that certain letter agreement
between the Company and DARR, dated as of August 2, 2010 regarding the issuance
by the Company of a warrant to DARR (the “Warrant”), and the existence of any
claim which the Executive (or his affiliates) may allege against the Company
under any other provision of the Agreement or any other agreement will not
prevent, and will not be raised as a defense to, the enforcement of these
covenants; (v) the circumstances of the Executive’s termination of employment
with the Company will have no impact on his obligations under this Section 6;
and (vi) the compensation to be provided to the Executive is adequate
consideration for the restrictive covenants provided in this Section 6.  The
Executive understands and agrees that the rights and obligations set forth in
this Section 6 shall extend beyond the Term of Employment.
 
6.1.           Non-Competition and Non-Solicitation.  During the Term of
Employment, and for the period ending two years after the date of the
Executive’s termination of employment with the Company for any reason (the
“Restrictive Period”):
 
(i)           The Executive shall not, without the express written consent of
the Board, be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor if: (A) such services
are to be provided with respect to any location in which the Company or any
Subsidiary does business, or with respect to any location in which the Company
or any Subsidiary has devoted material resources to doing business; or (B) the
trade secrets, Confidential Information, or proprietary information (including,
without limitation, confidential or proprietary methods) of the Company and its
Subsidiaries to which the Executive had access could reasonably be expected to
benefit the Competitor if the Competitor were to obtain access to such secrets
or information;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           the Executive shall not, without the express written consent of
the Board, directly or indirectly own an equity interest in any Competitor that
provides services or products in any location in which the Company or any
Subsidiary does business, or in any location in which the Company or any
Subsidiary has devoted material resources to doing business (other than
ownership of 5% or less of the outstanding stock of any corporation listed on a
national stock exchange or included in the NASDAQ System);
 
(iii)            the Executive shall not, without the express written consent of
the Board, directly or indirectly, solicit or attempt to solicit any party who
is then or, during the twelve-month period prior to such solicitation or attempt
by the Executive, was (or was solicited to become) a customer or supplier of the
Company or any Subsidiary, or a user of the services provided by the Company or
any Subsidiary; and
 
(iv)           the Executive shall not, without the express written consent of
the Board, directly or indirectly (a) solicit, entice, persuade, or induce any
individual who is employed by, or a consultant to, the Company or any Subsidiary
(or was so employed or performing services for the Company or any Subsidiary
within 12 months prior to the Executive’s action) to terminate or refrain from
renewing or extending such employment or engagement or to become employed by or
enter into contractual relations with any other individual or entity other than
the Company or any of its Subsidiaries or (b) hire any such employee or
contractor, and the Executive shall not approach any such employee or contractor
for any purpose prohibited by subsections (a) or (b), or to otherwise interfere
with the relationship of the Company or any Subsidiary with such individual, or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.
 
6.2.           Non-Disparagement.  The Executive agrees that he will not make
any false, defamatory or disparaging statements about the Company, any
Subsidiary, or the officers or directors of the Company or its Subsidiaries that
are reasonably likely to cause material damage to the Company, any Subsidiary,
or the officers or directors of the Company or any Subsidiary.  The Company
agrees that it will not, and will not direct any of its employees, officers and
directors to, make any false, defamatory or disparaging statements about the
Executive that are reasonably likely to cause material damage to the Executive.
 
6.3.           Confidential Information and Intellectual Property.  During the
Term of Employment, and at all times thereafter:
 
(i)           The Executive agrees to keep secret all Confidential Information
and Intellectual Property which may be obtained during his period of employment
by the Company and that the Executive shall not reveal or disclose it, directly
or indirectly, except with the Company’s prior written consent.  The Executive
shall not make use of any Confidential Information or Intellectual Property for
the Executive’s own purposes or for the benefit of anyone other than the Company
and shall protect it against disclosure, misuse, espionage, loss and theft
except for disclosures as may be required by law or in any judicial or
administrative process; provided, however, that in the event that the Executive
becomes legally compelled to disclose any Confidential Information, prior to
such disclosure, the Executive shall provide the Company with prompt written
notice so that the Company may seek (with the Executive’s cooperation) a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement; provided further, however, that in the event that
such protective order or other remedy is not obtained, the Executive will
furnish only that portion of the Confidential Information which he is advised by
counsel is legally required, and will cooperate with the Company in the
Company’s efforts to obtain reliable assurance that confidential treatment will
be accorded to the Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           The Executive acknowledges and agrees that all Intellectual
Property is and shall be owned by the Company.  The Executive hereby assigns and
shall assign to the Company all ownership rights possessed in any Intellectual
Property contributed, conceived or made by the Executive (whether alone or
jointly with others) while employed by the Company, whether or not during
working hours, with all copyrightable Intellectual Property to be deemed “works
for hire” under federal law.  The Executive shall promptly and fully disclose to
the Company in writing all such Intellectual Property after such contribution,
conception or other development.  The Executive agrees to fully cooperate with
the Company, at the Company’s expense, in securing, enforcing and otherwise
protecting throughout the world the Company’s interests in such Intellectual
Property, including, without limitation, by signing all documents reasonably
requested by the Company.
 
(iii)           Immediately following the Executive’s termination of employment,
the Executive agrees to promptly deliver to the Company, and not retain, all
memoranda, notes, manuals, lab notebooks, computer diskettes, passwords,
encryption keys, electronic mail and other written or electronic records (and
all copies thereof) containing, constituting or relating to Confidential
Information or Intellectual Property that the Executive may then possess or have
control over (in either case, whether actual or constructive).  The Executive
shall provide written certification that all such materials have been returned.
 
6.4.           Duty of Loyalty to Company.  Nothing in this Section 6 shall be
construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty otherwise owed to the Company, while the Executive is employed by the
Company.
 
6.5.           Injunctive Relief. The Executive acknowledges and agrees that the
covenants, obligations and agreements of the Executive contained in this Section
6 relate to special, unique and extraordinary matters and that a violation of
any of the terms of such covenants, obligations or agreements will cause the
Company irreparable injury for which adequate remedies are not available at
law.  Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond unless required by applicable law) as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Executive from committing any violation of such covenants, obligations or
agreements.  These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have.
 
 
 

--------------------------------------------------------------------------------

 
 
6.6.           Special Severability.  The terms and provisions of this Section 6
are intended to be separate and divisible provisions and if, for any reason, any
one or more of them is held to be invalid or unenforceable, neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Executive imposed by this Section 6 be reasonable
in duration, geographic scope and in all other respects.  If for any reason any
court of competent jurisdiction shall find any provisions of this Section 6
unreasonable in duration, geographic scope or otherwise, the Executive and the
Company intend that the enforcing court reduce or modify the unreasonable
provision only to the extent necessary to render such provision reasonable,
valid, and enforceable in all respects.
 
6.7.           Tolling During Periods Of Breach.  The Executive and the Company
agree and intend that the Executive’s obligations under this Section 6 be tolled
during any period that the Executive is in breach of any of the obligations
under this Section 6, so that the Company is provided with the full benefit of
the restrictive periods set forth herein.
 
7.           Miscellaneous.
 
7.1.           Code Section 409A.  This Agreement is intended to comply with
Code Section 409A (to the extent applicable) and the parties hereto agree to
interpret, apply and administer this Agreement in the least restrictive manner
necessary to comply therewith and without resulting in any increase in the
amounts owed hereunder by the Company.  Notwithstanding any other provision of
this Agreement to the contrary, if the Executive is a "specified employee"
within the meaning of Code Section 409A and the regulations issued thereunder,
and a payment or benefit provided for in this Agreement would be subject to
additional tax under Code Section 409A if such payment or benefit is paid within
six (6) months after the Executive’s "separation from service" (within the
meaning of Code Section 409A), then such payment or benefit required under this
Agreement shall not be paid (or commence) during the six-month period
immediately following the Executive’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six-month
period and which would have incurred such additional tax under Code Section 409A
shall instead be paid to the Executive in a lump-sum cash payment on the earlier
of (i) the first regular payroll date of the seventh month following the
Executive’s separation from service or (ii) the 10th business day following the
Executive’s death. If the Executive’s termination of employment hereunder does
not constitute a "separation from service" within the meaning of Code Section
409A, then any amounts payable hereunder on account of a termination of the
Executive’s employment and which are subject to Code Section 409A shall not be
paid until the Executive has experienced a "separation from service" within the
meaning of Code Section 409A.  In addition, no reimbursement or in-kind benefit
shall be subject to liquidation or exchange for another benefit and the amount
available for reimbursement, or in-kind benefits provided, during any calendar
year shall not affect the amount available for reimbursement, or in-kind
benefits to be provided, in a subsequent calendar year.  Any reimbursement to
which the Executive is entitled hereunder shall be made no later than the last
day of the calendar year following the calendar year in which such expenses were
incurred.  Each severance installment contemplated under Section 5 hereof shall
be treated as a separate payment in a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii).
 
 
 

--------------------------------------------------------------------------------

 
 
7.2.           Assistance with Claims.  The Executive agrees that, during the
Term of Employment, and continuing for a reasonable period after the Executive’s
termination of employment (taking into account the Executive’s other duties and
responsibilities to a new employer or business after the Executive’s termination
of employment with the Company), the Executive will assist the Company and its
Subsidiaries in defense of any claims that may be made against the Company or
any of its Subsidiaries, and will assist the Company and its Subsidiaries in the
prosecution of any claims that may be made by the Company or any of its
Subsidiaries, to the extent that such claims may relate to services performed by
the Executive for the Company or any of its Subsidiaries.  The Executive agrees
to promptly inform the Company upon becoming aware of any lawsuits involving
such claims that may be filed against the Company or any of its
Subsidiaries.  The Company agrees to provide legal counsel to the Executive in
connection with such assistance (to the extent legally permitted), and to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses.  For
periods after the Executive’s employment with the Company terminates, the
Company agrees to provide reasonable compensation to the Executive for such
assistance.  The Executive also agrees to promptly inform the Company, to the
extent permitted by applicable law, upon being asked to assist in any
investigation of the Company or any of its Subsidiaries (or their actions) that
may relate to services performed by the Executive for the Company or any of its
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or any of its Subsidiaries with respect to such investigation.
 
7.3.           Disclosure of Agreement.  The Executive shall provide each of his
subsequent employers during the two-year period following his termination of
employment with the Company with a copy of this Agreement in order to allow such
subsequent employers to avoid inadvertently causing a violation of this
Agreement.
 
7.4.           Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of the Company and its respective successors and
assigns.  This Agreement shall also be binding on and inure to the benefit of
the Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by the Executive
without the prior written consent of the Company but may be assigned by the
Company.
 
7.5.           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto concerning the subject matter hereof and
supersedes all prior and contemporaneous correspondence and proposals (including
but not limited to summaries of proposed terms) and all prior and
contemporaneous promises, representations, understandings, arrangements and
agreements, if any, concerning such subject matter (including but not limited to
those made to or with the Executive by any other person); provided, however,
that nothing in this Agreement shall be construed to limit any policy or
agreement that is otherwise applicable (including, without limitation, the
Warrant) relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, solicitation of
employees, interference with relationships with other businesses, competition,
and other similar policies or agreement for the protection of the business and
operations of the Company and its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
7.6.           Governing Law.  This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the State of
Delaware without giving effect to the conflict of laws rules of any state.
 
7.7.           Consent to Jurisdiction.  Each party hereby irrevocably submits
to the jurisdiction of the courts of the State of Delaware and the federal
courts of the United States of America located in the State of Delaware solely
in respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby and thereby.  Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or any such document or in respect of any
such transaction, that such action, suit or proceeding may not be brought or is
not maintainable in such courts, that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts.  Each party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agrees that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7.15 or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.
 
7.8.           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 7.8.
 
 
 

--------------------------------------------------------------------------------

 
 
7.9.           Taxes.  The Company shall withhold from any payments made under
this Agreement all applicable taxes, including but not limited to, income,
employment and social insurance taxes, as the Company may reasonably determine
it should withhold pursuant to law.
 
7.10.           Amendments.  This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing.  So long as the Executive lives, no
person, other than the parties hereto, shall have any rights under or interest
in this Agreement or the subject matter hereof.
 
7.11.           Key Man Insurance. The Executive acknowledges that the Company
may purchase “key man” insurance on his life and hereby agrees to cooperate with
the Company in obtaining such insurance, including without limitation,
submitting to such medical examinations as may be required promptly upon request
by the Company.
 
7.12.           Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
 
7.13.           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
7.14.           Survival of Agreement.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall not survive the termination of the Executive’s employment with the Company
(for the avoidance of doubt, Sections 6 and 7 shall survive the termination of
the Executive’s employment).
 
7.15.           Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice).  Such notices, demands, claims and other communications shall be
deemed given:
 
(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(b)           in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 

 
to the Company:


Emtec, Inc.
11 Diamond Road
Springfield, NJ 07081
Facsimile number: 973-376-8846


or to the Executive:


at his address in the Company’s records.

 
All notices to the Company shall be directed to the attention of the Secretary
of the Company, with a copy to the Board.  Each party, by written notice
furnished to the other party, may modify the applicable delivery address, except
that notice of change of address shall be effective only upon receipt.
 
7.16.           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
 
7.17.           Indemnification.  In the event the Executive is made, or
threatened to be made, a party to any legal action or proceeding, whether civil
or criminal, including any governmental or regulatory proceedings or
investigations, by reason of the fact that the Executive is or was a director or
officer of the Company or serves or served any other corporation that is fifty
percent (50%) or more owned or controlled by the Company in any capacity, the
Executive shall be entitled to indemnification by the Company to the fullest
extent permitted by, and in accordance with, the Company's Certificate of
Incorporation and Bylaws and under any directors’ and officers’ insurance
maintained by the Company for the benefit of its directors and officers, if any.
 
7.18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.
 
*           *           *           *           *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.
 

 
EXECUTIVE


/s/ Dinesh Desai
DINESH DESAI




EMTEC, INC.
 
/s/ Gregory P. Chandler
Name: Gregory P. Chandler
Title: Chief Financial Officer

 


 